Citation Nr: 1628716	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-49 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of head trauma.
 
2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder/paranoid schizophrenia.
 
3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to July 1985. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision by the VA RO, which denied entitlement to TDIU, and a June 2009 rating decision by the VA RO, which continued a 10 percent evaluation assigned to the Veteran's service-connected residuals of head trauma and denied service connection for bipolar disorder/paranoid schizophrenia. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing has been associated with the record. 

These issues were remanded by the Board for further development in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

With regard to the claim for service connection for a psychiatric disorder, to include bipolar disorder/paranoid schizophrenia, the Veteran suggested at his April 2014 hearing that he developed psychological problems as a result of his in-service head injury.  
A review of his service treatment records reveals that he was involved in a motorcycle accident on August 9, 1984.  (The Veteran has already been granted service connection for residuals of head trauma.)  On his April 1985 report of medical history, the Veteran reported depression or excessive worry and loss of memory or amnesia.

As discussed in the October 2014 remand, the Veteran underwent a private psychological evaluation in July 2013, at which he was noted as having an impulse control disorder secondary to his TBI.  As such, the Board remanded this issue in order to obtain a VA medical opinion as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities had their onset in service or were otherwise caused or aggravated by service, to include his in-service head injury, and his service-connected residuals of head trauma.

The Veteran underwent a VA examination in June 2015.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran had been diagnosed with unspecified bipolar and related disorder, alcohol use disorder, and other specified personality disorder.  The examiner concluded that the Veteran's current diagnoses listed above did not onset in service.  There is no objective medical evidence found to support this contention.  The Veteran's current psychiatric diagnoses were not caused by or a result of residuals of head trauma.  There is no objective evidence found to support this link.  The Veteran's current mental health conditions are not aggravated by his service-connected residuals of head trauma.  There are no residuals of head trauma found on the most recent TBI examination.

Essentially, the June 2015 VA examiner did not link a current psychiatric disability to the Veteran's in-service head trauma on the basis that there is no objective medical evidence to support this link.  In rendering this opinion, the examiner failed to discuss the fact that the Veteran reported depression or excessive worry and loss of memory or amnesia on his April 1985 report of medical history.  As such, the Board finds this issue must be remanded once again in order to obtain a more detailed rationale, which discusses the Veteran's 1985 complaints. 

Additionally, all outstanding VA treatment records should be associated with the claims file.

With regard to the Veteran's increased rating claim for service-connected residuals of head trauma and his claim for entitlement to TDIU, the Board finds that these issues are inextricably intertwined with the psychiatric claim being remanded.  In other words, if service connection is granted for a psychiatric disability or if an opinion is provided indicating that the Veteran's psychiatric complaints are related to his in-service head trauma, this may impact both the TDIU and residuals of head trauma claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, action on the Veteran's TDIU and residuals of head trauma claims are deferred.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the North Florida/South Georgia Veterans Health System from May 2015 to the present.

2. Return to the claims file to the VA examiner who conducted the June 2015 VA mental disorder examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disorder of any kind had its onset in service or is otherwise caused or aggravated by service, to include his in-service head injury.  In rendering any opinion, the examiner should specifically discuss the Veteran's April 1985 complaints of depression or excessive worry and loss of memory or amnesia.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655  (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




